district court for reconsideration of appellant's motion. If the district court
                 determines that appellant's motion lacks merit under Stevenson, it may
                 reinstate the judgment of conviction. Accordingly, we
                               ORDER the judgment of conviction VACATED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.



                                                                                              J.
                                                               Saitta




                                                               Pickering
                                                                        Piekutuf              J.




                 cc:   Eighth Judicial District Court Dept. 20
                       Michael R. Pandullo
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
m   1947A    e